DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of the invention of Group II-1, Claims 1 through 6, in the reply filed on September 2, 2021 is acknowledged.
Claims 7 through 14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 2, 2021.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the content of the abstract is directed to a machine and process.  As the claimed invention is directed to the machine or apparatus.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities.  
In Claim 1, “it” (line 3) should be changed to –the rotation structure--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 2, the phrase "in particular" (line 4) renders the claim indefinite.  The language is equivalent to such language as “for example” and because of that, it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In Claim 4, the phrase of “the accurately repeatable positioning” (lines 2-3) lacks positive antecedent basis.
In Claim 15, the phrase of “the context of equipping component carriers” (line 2) lacks positive antecedent basis.  Moreover, it is unclear if the latter phrase of “a tool device” (line 5) is referring to an earlier phrase of “a tool device” (line 8 of Claim 1).  Are these the same tool devices, or are they different?  It is also unclear if the latter phrase of “a plurality of sleeves” (line 7) is referring to an earlier phrase of “a plurality of sleeves” (line 8 of Claim 1).  It is also unclear if the latter phrase of “a holding and drive device” (line 12) is referring to earlier phrases of “a holding and drive device” (line 4 of Claim 15 and line 1 of Claim 1).
In Claim 16, it is unclear if the latter phrase of “a tool element” (line 12) is referring to an earlier phrase of “a tool element” (line 10 of Claim 15).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2015/0237773 to Nishiyama (hereinafter “Nishiyama”).
Claim 1:  Nishiyama discloses a holding and drive device (e.g. Fig. 1) comprising:
a frame (e.g. 24); 
a rotation structure (e.g. 23) which is attached to the frame in such a manner that the rotation structure can rotate around a rotation axis (e.g. ¶ [0022]);
a rotation drive (e.g. 25) for rotating the rotation structure around the rotation axis (e.g. ¶ [0022]); and 
a rotation structure interface (e.g. 22) attached to or formed on the rotation structure (via 21) to which a tool device (e.g. 11) comprising a plurality of sleeves (e.g. 12) can be detachably attached, which are configured for the detachable attachment of a respective component holding device (e.g. 13) protruding from the rotation axis with a radial direction component [radius from center of 22].
Claim 2:  Nishiyama further discloses a displacement drive [z-axis mechanism with motor 37] which is attached to the frame or to the rotation drive and which is configured to displace the rotation structure (e.g. in z direction, ¶ [0028]).
Claim 3:  Nishiyama further discloses that the rotation structure interface (22) is set up to transfer energy (rotation) between the holding and drive device and the tool device (e.g. 11, ¶ [0031]).
Claim 4:  Nishiyama further discloses that the rotation structure interface (22) is configured for an accurately repeatable positioning on the holding and drive device (e.g. Fig. 1).
Claim 5:  Nishiyama further discloses a control unit (e.g. 41) for controlling the rotation drive (e.g. Fig. 6).
Claim 15:  Nishiyama, as best understood, discloses a device for handling electronic components in a context of equipping component carriers with electronic components, the device comprising:
the holding and drive device according to claim 1, and
the tool device further comprising:
a support structure (e.g. 33, in Fig. 4);
a plurality of sleeves (e.g. 12) which are attached to the support structure so that they protrude from a central axis of the support structure with a radial direction component, wherein the sleeves each comprise an end distant from the central axis, on which end a component holding device (e.g. 13) for receiving a respective electronic component can be attached; and
a support structure interface (e.g. 17, 18) attached to or formed on the support structure, which is configured so that the tool device can be detachably attached to the  holding and drive device, 
wherein the holding and drive device (of Fig. 1) and the tool device (e.g. 11) are coupled to one another via the rotation structure interface (e.g. 22) and the support structure interface (e.g. 17, 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama in view of U.S. Publication 2010/0229380 to Endo et al (hereinafter “Endo”).
Nishiyama discloses the claimed holding and drive device as relied upon above in Claim 1.  Nishiyama does not teach a reading unit.
Endo discloses an art recognized equivalent holding and drive device that includes a reading unit (e.g. 36, in Fig. 7) for detection of an identification element (e.g. 21, in Fig. 3) on the component holding device of the tool device, to check for tool correctness (e.g. ¶¶ [0042], [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holding and drive device by adding a reading unit and an identification element to the component holding device, as taught by Endo, to ensure that the tool device of holding and drive device is operating correctly.



Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Other Relevant Prior Art
Japanese Patent Publication, JP 2016-92427, discloses a holding and drive device that includes a rotating structure (e.g. 120, in Fig. 1) and a component holding device (142).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896